DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/18/2020. In virtue of this communication, claims 1 – 15 have been canceled; claims 16 – 35 have been newly added. Claims 16 – 35 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16, 17, 21, 22, 26, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (hereinafter “Hong”) (Pub # US 2019/0037425 A1) in view of Kim et al, (hereinafter “Kim”) (Pub # US 2019/0014492 A1).
Regarding claims 16 and 26, Hong discloses a method performed by a terminal (see terminal 301 in Fig. 4, 700 in Fig. 7) in a wireless communication system (see [0046] – [0047] for LTE and NR), the method comprising: 
receiving a radio resource control (RRC) release message configuring an RRC IDLE state, the RRC release message including measurement configuration information (see [0059], [0063], [0065], [0086], [0169], [0172] – [0175] for the terminal receives IDLE mode measurement configuration information through SIB5 or an RRC connection release message, which is needed to perform the measurement operation on a cell or carrier in the RRC IDLE state); 
performing a measurement based on the measurement configuration information while the terminal is in the RRC IDLE state (see [0059] – [0060], [0169] – [0170] for perform the measurement operation on a cell or carrier in the RRC IDLE state based on at least one of measurement target carrier frequency information, measurement duration information, target cell list information, and measurement reference information);
receiving, from a base station (i.e., BS 302 in Fig. 4), an RRC resume message (see [0108], [0126], [0139] - [0140] for the terminal transmits the RRC connection request message to the base station, and the base station adds information indicating permission to Message 4 (e.g., an RRC connection setup, RRC connection resumption, or RRC connection reestablishment message) during the RRC connection setup and provides the information to the terminal); and 
transmitting, to the base station, an RRC resume complete message including a result of the measurement based on the RRC resume message (see [0070], [0079], [0093], [0105], [0109], [0140], [0177], [0180], [0185] for the terminal adds the IDLE measurement result information to an RRC connection resumption completion message and transmit the message to the base station).
Hong teaches RRC IDLE state on the NR communication, however, Hong does not disclose specifically to the RRC INACTIVE state.
In an analogous art, Kim discloses on the NR standardization, an RRC INACTIVE state has been newly introduced in addition to the existing RRC Connected state and RRC IDLE state, and the measurement is performed in RRC IDLE state or RRC INACTIVE state.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hong, and have the measurement is performed in RRC INACTIVE state, as taught by Kim, thereby provides the UE in the RRC INACTIVE state performs a radio control procedure similarly to the UE in the RRC IDLE state in order to reduce power consumption, as discussed by Kim (see Kim, [0075]). 
Regarding claims 21 and 31, Hong discloses a method performed by a base station (i.e., BS 302 in Fig. 4) in a wireless communication system (see [0046] – [0047] for LTE and NR), the method comprising: 
receiving, from a terminal (see terminal 301 in Fig. 4, 700 in Fig. 7), a radio resource control (RRC) connection request message (see [0139] for the terminal transmits the RRC connection request message to the base station); 
transmitting, to the terminal, an RRC resume message in response to the RRC connection request message (see [0108], [0126], [0139] - [0140] for the terminal transmits the RRC connection request message to the base station, and the base station adds information indicating permission to Message 4 (e.g., an RRC connection setup, RRC connection resumption, or RRC connection reestablishment message) during the RRC connection setup and provides the information to the terminal); and 
receiving, from the terminal, an RRC resume complete message including a result of a measurement based on the RRC resume message (see [0070], [0079], [0093], [0105], [0109], [0140], [0177], [0180], [0185] for the terminal adds the IDLE measurement result information to an RRC connection resumption completion message and transmit the message to the base station), 
wherein the measurement depends on measurement configuration information for an RRC IDLE state, and wherein the measurement configuration information is included in an RRC release message configuring the RRC IDLE state (see [0059], [0063], [0065], [0086], [0099] – [0101], [0155] – [0158], [0169], [0172] – [0175] for the terminal receives IDLE mode measurement configuration information through SIB5 or an RRC connection release message, which is needed to perform the measurement operation on a cell or carrier in the RRC IDLE state).
Hong teaches RRC IDLE state on the NR communication and the RRC connection request message, however, Hong does not disclose specifically to the RRC INACTIVE state and the RRC resume request message. 
In an analogous art, Kim discloses on the NR standardization, an RRC INACTIVE state has been newly introduced in addition to the existing RRC Connected state and RRC IDLE state and the measurement is performed in RRC IDLE state or RRC INACTIVE state. Kim also teaches that when the UE in IDLE state or INACTIVE state receives paging message which caused initiating RRC connection procedure, the NAS layer of the UE requests establishment or resume of an RRC connection (see Kim, [0075], [0097] – [0100], [0119]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hong, and have the measurement is performed in RRC INACTIVE state and the RRC resume request message, as taught by Kim, thereby provides the UE in the RRC INACTIVE state performs a radio control procedure similarly to the UE in the RRC IDLE state in order to reduce power consumption, as discussed by Kim (see Kim, [0075]). 
Regarding claims 17, 22, 27, and 32, Hong in view of Kim disclose wherein the measurement configuration information includes first information indicating a frequency for the measurement, wherein the measurement is performed for the frequency based on the first information (see Hong, [0060], [0063], [0098], [0101], [0173], [0175] for IDLE mode measurement configuration information include measurement target carrier frequency information, and the UE performs the RRC IDLE mode measurement operation on the measurement target carrier frequency), wherein the RRC resume message includes second information associated with the measurement, and wherein the RRC resume complete message is generated based on the second information (see [0126], [0139] - [0140] for the base station adds information indicating permission to Message 4 (e.g., an RRC connection setup, RRC connection resumption, or RRC connection reestablishment message) during the RRC connection setup, and see [0070], [0079], [0093], [0105], [0109], [0140], [0177], [0180], [0185] for the terminal adds the IDLE measurement result information to an RRC connection resumption completion message and transmit the message to the base station).
4.	Claims 18 -20, 23 – 25, 28 – 30, and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (hereinafter “Hong”) (Pub # US 2019/0037425 A1) in view of Kim et al, (hereinafter “Kim”) (Pub # US 2019/0014492 A1) as applied to claims 16, 21, 26, 31 above, and further in view of Sharma et al. (hereinafter “Sharma”) (Pub US 2020/0008255 A1).
Regarding claims 18, 23, 28, and 33, Hong in view of Kim teaches dual connectivity (DC) on LTE and NR with SCells; however, Hong in view of Kim do not disclose specifically that in case that the RRC resume message does not include third information for restoring an RRC connection with a secondary cell group (SCG), further comprising releasing a SCG configuration.
In an analogous art, Sharma discloses in case that the RRC resume message does not include third information for restoring an RRC connection with a secondary cell group (SCG) (see [0051] for DC share a common pool of radio bearer identities (DRB IDs) together with the MCG bearers and when no new DRB ID can be allocated for an SCG bearer without guaranteeing COUNT reuse avoidance, the MeNB shall derive a new S-K.sub.eNB or reconfiguration from split to MCG bearer), further comprising releasing a SCG configuration (see Sharma, [0037], [0047], [0065] for reconfiguration from split to MCG bearer, RLC configured for SCG is released).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Hong/Kim, and have the RRC resume message does not include third information for restoring an RRC connection with a secondary cell group (SCG) and further comprising releasing a SCG configuration, as taught by Sharma, thereby ensures that appropriate handling of the MCG resources in dual connectivity is undertaken, as discussed by Sharma (see Sharma, [0003] - [0004]). 
Regarding claims 19, 24, 29, and 34, Hong in view of Kim and Sharma disclose the RRC resume message includes fourth information for configuring an RRC connection with a secondary cell group (SCG), further comprising performing an RRC reconfiguration for the SCG (see Sharma, Fig. 7, Fig. 8, [0055], [0074], [0111] for the RRC reconfiguration for SCG). The motivation would provide ensure that appropriate handling of the resources in dual connectivity is undertaken, as discussed by Sharma (see Sharma, [0003] - [0004]).
Regarding claims 20, 25, 30, and 35, Hong in view of Kim and Sharma disclose the RRC resume message includes fifth information for identifying at least one security key for a secondary cell group (SCG), further comprising performing a security key update for the SCG based on the fifth information (see Sharma, Fig. 7, Fig. 8, [0047], [0055], [0062], [0076] for via RRC the UE is informed about the new key obtained for the SCG). The motivation would provide enhance security ciphering of received split radio bearers in dual connectivity, as discussed by Sharma (see Sharma, [0003], [0004], [0055]).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Application 2018/0278357 (Kim et al. ) which discloses METHOD FOR PERFORMING SCG RE-ESTABLISHMENT IN DUAL CONNECTIVITY IN WIRELESS COMMUNICATION SYSTEM AND A DEVICE THEREFOR.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645